          Case 9:20-cv-00169-DLC Document 3 Filed 11/19/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  MICHAEL SMITH,
                                                     CV 20-169-M-DLC-KLD
                       Plaintiff,

  vs.                                                 ORDER OF RECUSAL

  WRIGHT MEDICAL GROUP, INC.;
  WRIGHT MEDICAL
  TECHNOLOGY, INC.; and DOES 1-
  10,

                       Defendants.

        I hereby recuse myself from this matter on the ground that my sister,

Elizabeth Kaleva, is the owner and sole shareholder of Kaleva Law Office.

Accordingly, I ask that this case be reassigned.

              DATED this 19th day of November, 2020.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
